         Case 3:15-cv-00675-JBA Document 1537 Filed 04/09/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                      Plaintiff,         )
                                         )
v.                                 )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP et al.,      )
                      Relief Defendants. ) APRIL 9, 2020
________________________________________)

  RELIEF DEFENDANTS’ MOTION FOR ATTORNEY FEES TO RETAIN COUNSEL
       FOR HS’ ARBITRATION AGAINST CERTAIN RELIEF DEFENDANTS

        Relief Defendants Shalini Ahmed, I-Cubed Domains, LLC, Shalini Ahmed 2014

Grantor Retained Annuity Trust, DIYA Holdings LLC, DIYA Real Holdings LLC

(together, the “Relief Defendants”),1 file this Motion for a Release of Funds for these

Relief Defendants to Retain Counsel for HS’ arbitration (“HS Arbitration”) against the

named Relief Defendants. The Relief Defendants reserve all rights.

                                            ARGUMENTS

        The Relief Defendants move this Court for a release of funds to retain counsel

and counterclaim in the HS Arbitration. The estimated amount needed for attorneys’

fees, expert fees and arbitration fees is $200,000.2 There is good cause for the Court to

grant this Motion as Ms. Ahmed does not have any legal training or experience to


1 The minor children are not named in the HS arbitration, as per the engagement letter, HS cannot seek
 any payment of attorney fees from the minor children and assets belonging to or benefitting the minor
 children.
2 The amount is an estimate and the Relief Defendants reserve the right to request a release of additional
 funds if needed. The Relief Defendants are speaking with and have identified counsel who need
 payment to be retained.


                                                    1
10680774v1
         Case 3:15-cv-00675-JBA Document 1537 Filed 04/09/20 Page 2 of 4



litigate against her former counsel who are themselves lawyers and the remaining

named Relief Defendants are legal entities who need the guidance of legal counsel for

their defense.

       I.     Both Law and Equity Favor a Release of Funds for Ms. Ahmed and
              the Other Named Relief Defendants to Retain Counsel.

       In allowing for a release of funds, albeit subject to conditions, for the Defendant

to retain counsel in his Second Circuit appeals, the Court stated that “[S]everal key

changes have occurred … amount of judgment has been determined … some Residual

Asset will likely remain [after judgment is satisfied] … liquidation has been… delayed.”

[ECF No. 1405 at 4.] The same considerations apply equally to the Relief Defendants’

request here.    In addition, equity would favor a release of funds so that the Relief

Defendants can be adequately represented in the HS arbitration.

       II.    The Court Has Stated that Liu Could Have a “Substantial Impact” on
              the Amount of Judgment.

       In addition, the Court has recognized that the Supreme Court’s ultimate decision

in Liu could have a “substantial impact” on the judgment in this case. [ECF No. 1346

at 6 (“there is some possibility that [the Supreme Court’s decision in Liu] … would have

a substantial impact on the amount of judgment in this case.”)] If there is a possibility

that Liu will have a “substantial impact” on the value of the judgment, funds should be

released now so that Relief Defendants will be able to retain counsel to analyze the

issues in the arbitration and defend against HS’ claims.

       III.   The Merits of This Request Favor a Release of Assets.

       Relief Defendants claim that HS fees, inter alia, have been high, excessive,

vague and have resulted in significant over-billing. The SEC has made similar claims.

[See ECF No. 401 at 7-10.] In addition, as this Court is aware, the Court’s rulings on

                                            2
10680774v1
         Case 3:15-cv-00675-JBA Document 1537 Filed 04/09/20 Page 3 of 4



the Relief Defendants’ assets and their availability to be used for the Defendant’s

judgment have directly impacted the Relief Defendants whose assets have been frozen

for a full five years, going into the sixth year now.                The Relief Defendants will be

counter-claiming against HS and also require a release of funds3 to be able to do so,

else they are irreparably harmed in the arbitration.

                                            CONCLUSION

        For the reasons set forth above, the Relief Defendants respectfully request that

the Court grant the relief requested and authorize payment of $200,000 so that the

Relief Defendants can be adequately represented and counter-claim in the HS

Arbitration.

                                                 Respectfully Submitted,

                                                 By: /s/ Paul E. Knag ______
                                                    Paul E. Knag – ct04194
                                                    pknag@murthalaw.com
                                                 Murtha Cullina LLP
                                                 177 Broad Street, 16th Floor
                                                 Stamford, Connecticut 06901
                                                 Telephone: 203.653.5400
                                                 Facsimile: 203.653.5444

                                                 Attorneys for Relief Defendants Shalini Ahmed,
                                                 I.I. 1, I.I. 2 and I.I. 3, I-Cubed Domain, LLC,
                                                 Shalini Ahmed 2014 Grantor Retained Annuity
                                                 Trust, Diya Holdings, LLC, Diya Real Holdings,
                                                 LLC,




3 To the best of non-lawyer Ms. Ahmed’s knowledge, the fee to file a counter-claim in the arbitration is
 $1,750 and would come from within the amount requested, and there are certain time limits within which
 to file counter-claims. The Relief Defendants reserve the right to request a release of additional funds if
 needed.


                                                    3
10680774v1
         Case 3:15-cv-00675-JBA Document 1537 Filed 04/09/20 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of April, 2020, a copy of the foregoing

RELIEF DEFENDANTS’ MOTION FOR ATTORNEY FEES TO RETAIN COUNSEL

FOR HS’ ARBITRATION AGAINST CERTAIN RELIEF DEFENDANTS will be sent by e-

mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF system.

                                          /s/ Paul E. Knag
                                         Paul E. Knag – ct04194




                                            4
10680774v1
